Citation Nr: 0103627	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-22 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel






INTRODUCTION

The veteran had active military service from August 7, 1942 
to October 5, 1945, from November 13, 1945 to October 15, 
1947, from and October 21, 1947 to March 20, 1953.  

The current appeal arose from a September 1999 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO denied entitlement to 
special monthly pension by reason of being in need of aid and 
attendance or on account of being housebound.

In February 2000 the RO denied entitlement to a compensable 
evaluation for anxiety reaction, pterygium and right inguinal 
hernioplasty.  There has been no notice of disagreement with 
the above denials, and such claims are not considered part of 
the current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

As the Board has granted the veteran entitlement to special 
monthly pension by reason of being in need of aid and 
attendance, the greater benefit, the claim of entitlement to 
special monthly pension at the housebound rate, the lesser of 
the two benefits, has been rendered no longer appropriate for 
appellate review.


FINDINGS OF FACT

1.  The veteran's disabilities have been rated as varicose 
veins of the left lower extremity, evaluated as 40 percent 
disabling; varicose veins of the right lower extremity, 
evaluated as 40 percent disabling; diabetes mellitus, 
evaluated as 40 percent disabling; degenerative disc disease 
of the lumbar spine, evaluated as 20 percent disabling; gout, 
hypertension, degenerative joint disease of both hips and 
knees, rhabdomyolysis with acute renal failure, each 
evaluated as 10 percent disabling; right inguinal 
hernioplasty, pterygium, hemorrhoidectomy, and anxiety 
reaction, each rated as noncompensable.  The combined 
schedular evaluation is 100 percent (Bilateral factor 
considered).

2.  The veteran's disabilities render him unable to 
independently care for his daily personal needs on a regular 
basis without assistance from another person.


CONCLUSION OF LAW

The criteria for special monthly pension by reason of being 
in need of regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502, 1521 (West 1991);  38 C.F.R. §§ 3.351, 
3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is seeking additional pension benefits on account 
of the need for aid and attendance of another, or on account 
of being housebound.  The record shows that he was awarded 
pension benefits in 1989.  The most recent rating decision of 
record, dated in February 2000, lists his disabilities as 
follows: right inguinal hernioplasty, pterygium, anxiety 
reaction and hemorrhoidectomy, each rated noncompensable, 
rhabdomyolysis with acute renal failure, hypertension, 
degenerative joint disease (DJD) of the right hip, DJD of the 
left hip, DJD of the right knee, DJD of the left knee and 
gout, each rated 10 percent disabling, degenerative disc 
disease (DDD) of the lumbar spine, rated 20 percent disabling 
and varicose veins of the left lower extremity, varicose 
veins of the right lower extremity and diabetes mellitus, 
each rated 40 percent disabling.  The combined schedular 
evaluation is 100 percent disabling (Bilateral factor 
considered).

A VA general medical examination was conducted in December 
1999 to evaluate whether the veteran's disabilities rendered 
him in need of the aid and attendance of another person or 
rendered him housebound.  He reported that he lived alone and 
did not drive.  His brother accompanied him to the 
examination.  He stated that he was able to feed himself, but 
needed some help with dressing and bathing, especially to put 
on his shoes and socks.  A lady came in and cleaned the 
house, helped him with dressing, bathing and shaving.  He had 
control of his bowels and urine, and took his own 
medications.  His current medications were lisinopril, 
furosemide, glyburide, Catapres patch, potassium chloride and 
Tylenol with codeine.

On examination the veteran had difficulty getting up and down 
from a chair, but he was able to manage.  He used a cane and 
walked with a very pronounced limp.  He wore glasses and he 
had bilateral arcus senilis.  He was diagnosed with anxiety 
reaction, right inguinal herniorrhaphy with hernioplasty, 
hemorrhoids, diabetes mellitus, (currently on 3000 calorie 
American Diabetes Association (ADA) diet and he was taking 
divided doses of oral hypoglycemic medicine), chronic renal 
insufficiency with elevated blood urea nitrogen (BUN) and 
creatinine as well as proteinuria and nephropathy, gout, 
recurrent episodes in the right knee, right ankle and right 
foot, pterygium, renal insufficiency, secondary to diabetes 
mellitus versus increased creatine phosphokinase (CPK) from 
rhabdomyolysis or myopathy, small venous insufficiency, DJD 
of the back and hypertension.

The examiner opined that the veteran needed help with 
dressing, especially putting on his shoes and socks, bathing 
and personal hygiene.

Further, VA examination for joints was conducted in December 
1999, by a different examiner, but for the same purpose, that 
is, to evaluate whether the veteran's disabilities rendered 
him in need of aid and attendance or housebound.  The 
examiner noted that the veteran was unaccompanied to the 
examination.  He also noted that he was using a cane.  He was 
ambulatory across the VA Hospital and up five floors to the 
level where the examination was conducted.  The examiner 
commented that the veteran was certainly not housebound at 
that time.

Physical examination showed that the veteran walked with a 
cane, as noted above, and had a shuffling gait.  Examination 
of the knees revealed he had valgus deformity, significant 
crepitation with range of motion and moderate effusion 
bilaterally.  His neurological evaluation was remarkable for 
1+ reflexes at the knees and ankles, and straight leg raising 
was negative bilaterally.  Range of motion of both hips was 
painful with maximum internal rotation.  He had 50 percent 
range of motion of the low back.  X-rays of the lumbar spine 
revealed DDD at L4-5 and L5-S1.  The examiner noted that this 
was a of severe degree, and he had moderate degenerative 
changes on the hip films, and moderate degenerative arthritis 
in the lateral compartment of the right knee, and in the 
medial component of the left knee.  He was diagnosed with DDD 
of the lumbar spine, mild to moderate degenerative arthritis 
of the bilateral hips, and moderate to severe degenerative 
arthritis of the bilateral knees.

The examiner remarked that he did not find any evidence that 
the veteran was "housebound."

A VA examination for arteries, veins and miscellaneous was 
also conducted in December 1999, by another examiner.  
Examination revealed that the veteran was a little overweight 
and suffered from diabetes mellitus.  He had marked 
varicosities, particularly of the left leg, and the left long 
saphenous vein was markedly dilated.  There was a small 
amount of peripheral edema extending up to about the ankle.  
Examination of the legs showed the presence of varicose 
veins, but there was no evidence of arterial disease.  The 
hip flexion of the right hip was painful and was limited to 
90 degrees.  Flexion in the left hip was to 120 degrees with 
a much less painful arc of movement, and both knees were 
swollen and had marked crepitus on flexion, but flexion was 
limited and somewhat painful.

The examiner concluded that the veteran was largely 
incapacitated as a result of osteoarthritis of the right hip 
and both knees.  In addition, he had marked varicose veins 
with some chronic venous insufficiency and he also had 
hypertension and diabetes mellitus.

On VA examination for mental disorders in December 1999 the 
veteran reported that he had been housebound due to physical 
limitations, but not due to emotional or psychiatric reasons.  
His diagnosis was no mental disorder and his Global 
Assessment of Functioning (GAF) Scale was 85.

Criteria

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 
C.F.R. § 3.351(a)(1) (2000).

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. § 1502, 1521; 
38 C.F.R. § 3.351.  

38 C.F.R. §  3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.





It is not required that all of the above described disabling 
conditions are found to exist before a favorable rating may 
be made.  The particular personal functions that the claimant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establishes that the claimant is so helpless as to 
need regular aid and attendance, not that there is a constant 
need.  Determinations that the claimant is so helpless as to 
be in need of regular aid and attendance of another will not 
be based solely on an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the Court held that 
in order to be awarded special monthly pension on the basis 
of the need for aid and attendance, the record must show at 
least one of the enumerated factors in § 3.352(a).  Turco, 
supra, at 224.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
development of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.102, 4.3 (2000).



Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the veteran's claim.  The Board is satisfied that all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  In that regard, the veteran was afforded 
several VA examinations in December 1999 and other evidence 
has been obtained which is probative thereof.  The Board is 
unaware of any additional evidence that has not already been 
requested and/or obtained that is pertinent to the veteran's 
appeal.

Moreover, the Board is satisfied that all relevant facts have 
been adequately developed to the extent possible, no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the veteran as mandated by the VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  In addition, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The Board has carefully scrutinized the record in light of 
establishing whether the veteran is in need of aid to perform 
daily personal functions.  In this instance, the veteran has 
asserted that he lives alone and a lady comes in to clean the 
house and to help him dress, bathe and shave.  His assertions 
are supported by a VA examiner who reported in the 1999 VA 
examination report that the veteran needs help with dressing, 
bathing and personal hygiene.  Although this evidence does 
not unequivocally establish that the veteran is unable to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable, the benefit of the doubt is clearly to be 
resolved in the veteran's favor.  

Further, the regulations provide that the particular personal 
functions that the veteran is unable to perform should be 
considered in connection with his condition as a whole.  
Here, the veteran's inability to perform such personal 
functions is considered in light of the VA examiner's 
assessment that he was largely incapacitated as a result of 
osteoarthritis of the right hip and both knees.  In addition, 
x-rays of the lumbar spine showed DDD to a severe degree.  
Overall he has been found to have significant physical 
impairment and it appears well established to medical 
examiners that he must be aided in order to perform 
particular personal functions without the aid of another, and 
activities of daily living in general.

The evidence does not show that the veteran has frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which requires the aid of another.  He can feed 
himself and does not have loss of coordination of upper 
extremities or extreme weakness.  He is also able to attend 
to the wants of nature.  He does not have any mental 
incapacity, which requires care or assistance on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment.  See 38 C.F.R. § 3.352(a).

However, the veteran's inability to perform particular 
personal functions, as noted above, is sufficient to render 
him eligible for special monthly pension by reason of being 
in need of regular aid and attendance.  

In order to be awarded special monthly pension on that basis, 
the record need only show one of the enumerated factors set 
forth above under 38 C.F.R. § 3.352(a).  See Turco, supra at 
224.  Consequently, the Board finds that the veteran meets 
the criteria for special monthly pension based on the need 
for regular aid and attendance.


ORDER

Entitlement to special monthly pension by reason of being in 
need of aid and attendance is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

